DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2, 12, and 17, the recitation “a conventional clamping circuit” renders the claims indefinite, because it is not clear as to what is called “a conventional clamping circuit” regarding the circuit components, and their interconnections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,075,661. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claim 7 of U.S. Patent No. 11,075,661 includes all the claimed limitations, except that the amplifier is a low-noise amplifier (LNA).  The examiner, however, takes Official Notice that such a low-noise amplifier is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify claim 1 with a conventional low-noise amplifier, in order to improve the noise figure of the received signal.
As to claims 2-3, 12-13, 17-18, claims 1-26 of U.S. Patent No. 11,075,661 fail to recite that the first clamping circuit provides power reduction at an output of the RF front end of at least 2 dB more compared to a conventional clamping circuit for an input power level to the RF front end at or above about 20 dBm, or the first clamping circuit reduces power at an output of the RF front end to less than about 7 dBm for an input power level of about 20 dBm.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on an arbitrary power reduction range of the clamping circuit to provide a power reduction at an output of the RF front end.    Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify claims 1-26 of U.S. Patent No. 11,075,661 with the power reduction range as in claims 2-3, in order to reduce an output of the RF front end at a desired power level.
As to claims 4, 14, 19, see claim 2 of U.S. Patent No. 11,075,661.
	As to claims 5, 15, 20, claims 1-26 of U.S. Patent No. 11,075,661 recite that the first clamping circuit includes a diode (see claim 3), instead of at least one pair of anti-parallel diodes. The examiner, however, takes Official Notice that using at least one pair of anti-parallel diodes as a clamping device is known in the art.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify claims 1-26 of U.S. Patent No. 11,075,661 with the conventional anti-parallel diodes, in order to enhance clamping device performance.
 	As to claim 6, see claim 1 of U.S. Patent No. 11,075,661.
	As to claim 7, the clamping device in claim 1 of U.S. Patent No. 11,075,661 has exactly the same structure of that in claim 7. Therefore, the clamping device in claim 1 of U.S. Patent No. 11,075,661 would inherently operate as the clamping device in claim 7.
 	As to claim 8, see claim 8 of U.S. Patent No. 11,075,661.
As to claim 9, see claim 15 of U.S. Patent No. 11,075,661.
	As to claim 10, it is rejected for similar reasons with respect to claims 8, and 2-3.
	As to claim 11, see claim 1 of U.S. Patent No. 11,075,661.
As to claim 16, see claim 1 of U.S. Patent No. 11,075,661.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottarel (US 2017/0310320).
As to claim 11, Bottarel discloses a method of clamping voltage on a signal path T1 to T2 (see at least figures 7, 10), including: (a) coupling a first switch SW1 and a second switch SW2 in series with the signal path T1 to T2; (b) coupling a clamping device 420 between a node S between the first and the second switches SW1, SW2 and a reference potential (see the ground in figure 7); and (c) in a clamping mode, closing the first and second switches SW!, SW2 to clamp a voltage on the signal path at a selected voltage level (see paragraph [0077] which discloses both switches SW1 and SW2 are closed).
As to claim 14, Bottarel discloses the clamping device includes at least one diode 4154 (see at least figure 10).
As to claim 15, Bottarel discloses the clamping device includes at least one pair of anti-parallel diodes 4154 (see at least figure 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bottarel (US 2017/0310320).
As to claims 12-13, Bottarel fails to disclose that the clamping device provides power reduction of at least 2 dB more compared to a conventional clamping circuit for an input power level on the signal path at or above about 20 dBm, or the first clamping circuit reduces power on the signal path to less than about 7 dBm for an input power level of about 20 dBm.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on an arbitrary power reduction range of the clamping circuit 420 to provide a power reduction at an output of the RF front end.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify Bottarel with the power reduction range as in claims 12-13, in order to reduce an output of the RF front end at a desired power level.
Conclusion



	
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646